                                                                       Case 2:21-cv-00090-JCM-DJA Document 9 Filed 02/02/21 Page 1 of 3




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for The Leaders Group, Inc.
                                                             8
                                                             9                                  UNITED STATES DISTRICT COURT

                                                            10                                        DISTRICT OF NEVADA

                                                            11   GALLINA FAMILY BANK IRREVOCABLE                     Case No.: 2:21-cv-00090-JCM-DJA
                                                                 TRUST, a Nevada Trust; JOHN GALLINA, an
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 individual; and RICHARD F. GALLINA, as
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                 trustee of the GALLINA FAMILY BANK                  DEFENDANT THE LEADERS GROUP,
                      LAS VEGAS, NEVADA 89134




                                                            13   IRREVOCABLE TRUST,                                  INC.'S UNOPPOSED    MOTION   TO
                                                                                                                     EXTEND    DEADLINE    TO   FILE
AKERMAN LLP




                                                            14                    Plaintiffs,                        RESPONSIVE PLEADING

                                                            15   vs.

                                                            16   THE     LINCOLN      NATIONAL     LIFE
                                                                 INSURANCE COMPANY, a foreign Company;
                                                            17   NORMAN KASTNER, an Individual; THE
                                                                 LEADERS GROUP, INC., a foreign company;
                                                            18   WS GRIFFITH SECURITIES, INC., a foreign
                                                                 company; CAPITAS FINANCIAL, INC., d/b/a
                                                            19   THE BLAIR AGENCY, a foreign company;
                                                                 ROE CORPORATIONS 3-10, inclusive; and
                                                            20   DOES 1-10 inclusive,

                                                            21                    Defendants.

                                                            22

                                                            23            Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A) and LR IA 6-1, defendant The
                                                            24   Leaders Group, Inc. (Leaders) respectfully requests the Court extend the deadline to answer or
                                                            25   otherwise plead to plaintiffs' second amended complaint, until February 11, 2021. In support of its
                                                            26   motion, Leaders states as follows:
                                                            27   …
                                                            28   …

                                                                 56280452;1
                                                                     Case 2:21-cv-00090-JCM-DJA Document 9
                                                                                                         7 Filed 02/02/21
                                                                                                                 02/01/21 Page 2 of 3




                                                             1            1. Plaintiffs' second amended complaint was filed on November 24, 2020 in Clark County

                                                             2   District Court [ECF No. 1-6].

                                                             3            2. Leaders was served on December 16, 2020 via process server.

                                                             4            3. Counsel for Leaders previously conferred with counsel for plaintiffs and requested an

                                                             5   extension of time to respond to plaintiffs' second amended complaint up to and including February

                                                             6   11, 2021. Plaintiffs' counsel agreed to the requested extension of time.

                                                             7            4. Leaders now respectfully requests the Court extend its deadline to respond to the second

                                                             8   amended complaint through and including February 11, 2021.
                                                             9            5. Leaders is requesting this extension of time to allow its counsel adequate time to collect
                                                            10   and review documents and information relevant to the purchase and sale of the insurance policy at
                                                            11   issue in this case, which occurred nearly twenty years ago in 2001 [ECF 1-6 at ¶ 6], and to assess
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   whether Nevada courts have personal jurisdiction over defendants.
                      LAS VEGAS, NEVADA 89134




                                                            13            6. This is Leaders' first request for an extension; this request is brought in good faith and is
AKERMAN LLP




                                                            14   not made to unnecessarily delay discovery or the proceedings in this matter.
                                                            15            7.   No party will be prejudiced by the requested extension nor, respectfully, will the
                                                            16   extension unduly burden the Court.
                                                            17            8.   Counsel for Leaders sought concurrence to this motion from counsel for plaintiffs.
                                                            18   Plaintiffs' counsel indicated that plaintiffs do not oppose this request to extend the responsive

                                                            19   pleading deadline to February 11, 2021.

                                                            20   …

                                                            21   …

                                                            22   …

                                                            23   …

                                                            24   …

                                                            25   …

                                                            26   …

                                                            27   …

                                                            28   …

                                                                 56280452;1
                                                                     Case 2:21-cv-00090-JCM-DJA Document 9 Filed 02/02/21 Page 3 of 3




                                                             1            Leaders respectfully requests the Court grant its unopposed motion to extend deadline to file

                                                             2   responsive pleading, extending the deadline to answer or otherwise plead to plaintiffs' second

                                                             3   amended complaint through and until February 11, 2021.

                                                             4            DATED February 1, 2021.
                                                                                                               AKERMAN LLP
                                                             5

                                                             6                                                 /s/ Scott R. Lachman
                                                                                                               MELANIE D. MORGAN, ESQ.
                                                             7                                                 Nevada Bar No. 8215
                                                                                                               SCOTT R. LACHMAN, ESQ.
                                                             8                                                 Nevada Bar No. 12016
                                                                                                               1635 Village Center Circle, Suite 200
                                                             9
                                                                                                               Las Vegas, NV 89134
                                                            10
                                                                                                               Attorneys for The Leaders Group, Inc.
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13                                                 IT IS SO ORDERED.
AKERMAN LLP




                                                            14

                                                            15                                                 _________________________________________
                                                                                                               United States Magistrate Judge
                                                            16
                                                                                                               Dated:   February 2, 2021
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                 56280452;1
